IN THE SUPREME COURT OF THE STATE OF DELAWARE

 EDWARD MUJICA,                          §
                                         §
       Defendant Below,                  §   No. 300, 2020
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1812004090 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: September 25, 2020
                          Decided:   October 1, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On September 10, 2020, the appellant, Edward Mujica, filed a notice of

appeal from a Superior Court order, dated August 11, 2020, granting his motion for

transcripts at State expense, but otherwise denying his motion for discovery. The

Senior Court Clerk issued a notice directing Mujica to show cause why this appeal

should not be dismissed based on this Court’s lack of jurisdiction under Article IV,

§ 11(1)(b) of the Delaware Constitution to hear an interlocutory appeal in a criminal
matter. In his response to the notice to show cause, Mujica asks the Court to review

his untimely appeal.1

       (2)     Under the Delaware Constitution, the Court may review only a final

judgment in a criminal case.2 The Superior Court’s denial of Mujica’s motion for

discovery is an interlocutory, not final, order.3 The Court does not have jurisdiction

to review this appeal.4

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice




1
  Mujica’s appeal is timely.
2
  Del. Const. art. IV, § 11(1)(b).
3
  See, e.g., Bishop v. State, 2016 WL 3379871, at *1 (Del. June 2, 2016) (finding the denial of a
motion for discovery and inspection was an interlocutory, not final, order); Daniels v. State, 2009
WL 3367072, at *1 (Del. Oct. 20, 2009) (finding the denials of motions for discovery and
appointment of counsel were interlocutory).
4
  This Court would have jurisdiction of a timely appeal from a final order denying a motion for
postconviction relief under Superior Court Criminal Rule 61, which could include interlocutory
rulings like the denial of a motion for discovery for the postconviction motion. See, e.g.,
Christopher v. State, 2009 WL 2841191, at *1 (Del. Sept. 4, 2009) (dismissing appeal from order
denying preparation of transcript at State expense, but noting that if the appellant filed a motion
for postconviction relief showing a need for a transcript and that motion was denied, the appellant
could appeal the denial of that motion).

                                                2